Title: To Thomas Jefferson from George Jefferson, 26 December 1799
From: Jefferson, George
To: Jefferson, Thomas



Dear Sir,
Richmond 26th. Decr. 1799.

Your favor of the 19th. was duly received. I have applied where Mr. R. got your Stockings and find they are all sold.
The balance of your nail-rod was sent up some time ago with the bottles & Corks which you ordered. I have since received 4 tons more of nail-rod, & some hoop-iron, which shall be shortly forwarded.
Molasses here has got up to 3/6 & will probably be higher before I can again hear from you; I shall therefore decline sending any up as you direct.

Your acct. shall be made up to the end of the year & forwarded as soon thereafter as possible.
I am Dear Sir Your Very humble servt.

Geo. Jefferson

